Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/22/2019 and 4/1/2020 have been considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  the examiner suggests that “the metasurfaces” be changed to “the metasurface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbabi et al. (Dielectric Metasurfaces for Complete Control of Phase and Polarization with Subwavelength Spatial Resolution and High Transmission, 2015) of record (hereafter Arbabi).
Regarding claim 1, Arbabi discloses an optical component, comprising: a metasurface comprising nanoscale elements configured to receive incident light and to generate optical outputs, wherein geometries or orientations of the nanoscale elements provide a first optical output upon receiving a polarized incident light with a first polarization, and provide a second optical output upon receiving a polarized incident light with a second polarization that is different from the first polarization (see at least Page 2, first paragraph (abstract), where the optical component can be a wave-plate, a polarizer, a beam-splitter, etc. that comprises a metasurface and Page 5, last paragraph, where the metasurface comprises nanoscale silicon posts and the devices can generate two different waveforms for two orthogonal input polarizations).

Regarding claim 2, Arbabi discloses all of the limitations of claim 1.
Arbabi also discloses that the first polarization and the second polarization are orthogonal to each other (see at least Page 5, last paragraph, where the devices can generate two different waveforms for two orthogonal input polarizations, such as x and y linear polarizations).

Regarding claims 3 and 4, Arbabi discloses all of the limitations of claim 1.
Arbabi also discloses that the first and second polarizations are elliptical polarizations (see at least Page 6, central paragraph, where the second category of device is described with inputs of right and left handed circularly polarized incident beams, where circular polarization is a special case of elliptical polarization).

Regarding claim 5, Arbabi discloses all of the limitations of claim 1.
Arbabi also discloses that the first polarization or the second polarization is a linear polarization or a circular polarization (see at least Page 5, last paragraph, where the first and second polarizations can be linear polarizations and Page 6, central paragraph, where the first and second polarizations can be circular polarizations).

Regarding claim 6, Arbabi discloses all of the limitations of claim 1.
Arbabi also discloses that the nanoscale elements comprise linearly birefringent wave plate elements (see at least Page 4, multiple paragraphs, where the birefringence of the 

Regarding claim 7, Arbabi discloses all of the limitations of claim 1.
Arbabi also discloses that the nanoscale elements comprise linearly birefringent wave plate elements comprising plasmonic antennas, liquid crystals, or dielectric pillars (see at least Page 2, first paragraph, where the nanoposts are dielectric, thus they are considered dielectric pillars).

Regarding claim 8, Arbabi discloses an optical device, comprising: a metasurface comprising nanoscale elements, geometries or orientations of the nanoscale elements encoding a plurality of hologram phase profiles corresponding to a plurality of polarizations; wherein upon illuminated by an incident light with a first polarization of the plurality of polarizations, the metasurface projects a first image based on a first hologram phase profile of the plurality of hologram phase profiles, and wherein upon illuminated by an incident light with a second polarization of the plurality of polarizations, the metasurface projects a second image based on a second hologram phase profile of the plurality of hologram phase profiles (see at least Page 5, last paragraph, where the metasurface comprises nanoscale silicon posts and can be a polarization switchable phase hologram that generates two distinct patterns for x and y polarized light).

Regarding claim 12, Arbabi discloses an optical device, comprising: a metasurface comprising nanoscale elements, wherein geometries or orientations of the nanoscale elements are arranged such that the metasurface deflects incident light in different directions depending on polarization states of the incident light (see at least Page 5, last paragraph, where the metasurface comprises nanoscale silicon posts and can be a polarization beam splitter that deflects x and y polarized portions of light by 5° and -5°).

Regarding claim 13, Arbabi discloses all of the limitations of claim 12.
Arbabi also discloses that the polarization states of the incident light comprise elliptical polarization states (see at least Page 5, last paragraph, where the light has polarization ellipses, a special case of which is linear polarized light).

Regarding claim 16, Arbabi discloses all of the limitations of claim 12.
Arbabi also discloses that the metasurface is a polarization beam splitter (see at least Page 5, last paragraph, where the metasurface is a polarization beam splitter that deflects x and y polarized portions of light by 5° and -5°).

Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khorasaninejad et al. (Broadband and chiral binary dielectric meta-holograms, 2016) of record (hereafter Khorasaninejad).
Regarding claim 8, Khorasaninejad discloses an optical device, comprising: a metasurface comprising nanoscale elements, geometries or orientations of the nanoscale 

Regarding claim 9, Khorasaninejad discloses all of the limitations of claim 8.
Khorasaninejad also discloses that the first polarization is a right-handed circular polarization, and the second polarization is a left-handed circular polarization (see at least Page 5, left column, where circularly polarized light is used with both handednesses, thus left and right handed circular polarizations).

Regarding claim 10, Khorasaninejad discloses all of the limitations of claim 8.
Khorasaninejad also discloses that the metasurface is a chiral hologram projector (see at least the abstract, where the metasurface projects a chiral hologram).

Regarding claim 11, Khorasaninejad discloses all of the limitations of claim 8.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (Dielectric Metasurfaces for Complete Control of Phase and Polarization with Subwavelength Spatial Resolution and High Transmission, 2015) of record (hereafter Arbabi) as applied to claim 12 above, and further in view of Peinado et al. (Optimization and performance criteria of a stokes polarimeter based on two variable retarders, 2010) of record (hereafter Peinado).
Regarding claims 14 and 15, Arbabi discloses all of the limitations of claim 12.
Arbabi does not specifically disclose that the polarization states of the incident light comprise elliptical polarization states that correspond to orthogonal Stokes vectors matching vertices of an icosahedron and that the vertices of an icosahedron are inscribed in a Poincare sphere.
However, Peinado teaches polarization states of light that comprise elliptical polarization states that correspond to orthogonal Stokes vectors matching vertices of an icosahedron, wherein the vertices of the icosahedron are inscribed in a Poincare sphere (see at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Arbabi to include the teachings of Peinado so that the polarization states of the incident light comprise elliptical polarization states that correspond to orthogonal Stokes vectors matching vertices of an icosahedron and that the vertices of an icosahedron are inscribed in a Poincare sphere for the purpose of minimizing the propagation of noise (see at least Page 9821, last paragraph, of Peinado).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (Dielectric Metasurfaces for Complete Control of Phase and Polarization with Subwavelength Spatial Resolution and High Transmission, 2015) of record (hereafter Arbabi) as applied to claim 12 above, and further in view of Fan et al. (US 2018/0045953) (hereafter Fan).
Regarding claim 17, Arbabi discloses all of the limitations of claim 12.
Arbabi does not specifically disclose that the optical device is a polarimeter.
However, Fan teaches a polarimeter comprising a metasurface (see at least paragraph [0297], where the device is a broadband metasurface polarimeter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Arbabi to include 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.W.B/             Examiner, Art Unit 2872

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872